       Case 1:20-cv-01609-AJN-GWG Document 50-3 Filed 06/03/21 Page 1 of 3



9/11/19, 5:11 PM - Messages and calls are end-to-end encrypted. No one outside of
this chat, not even WhatsApp, can read or listen to them. Tap to learn more.
9/11/19, 5:10 PM - Yanky Litchfield: I feel compelled to write the following here,
after talking to a lot of people that have thanked me for saving them from almost
being scammed. I felt that this would be Lashon Hora, which is why I never said
anything earlier, but it’s actually saving people from being scammed and then sued
by this scam artist.

They have been asking me how I know that Ari Teman’s product and business is all
about suing his customers and people that he is involved with. I will let everyone
make their own conclusions from his own website info, that they can see for
themselves online, as well as doing their own research on his name, to see how many
lawsuits he is involved with.

His website is https://gateguard.xyz/ where he offers a FREE device for anyone that
signs up for his service.

However, what no one ever does, is scroll down all the way to the bottom, where his
draconian terms are written out. He locks all his customers into a 360 month deal
(Yes THIRTY YEARS), and if you remove the unit or cancel the service, there is a
$50,000 fine (yes, FIFTY THOUSAND). Eventually his customers all rip it off, because
it’s a horrible product that really doesn’t work (check app stores reviews), so he
then sends them a $50K bill, and then sues them when they don’t pay.

I have first hand knowledge of at least 10 customers he has already done it to, and
you can check online as well. He also uses every chance he can, to sue anyone that
he is involved with.

His entire business is a scam.

Stay away from him.
9/11/19, 5:10 PM - Yanky Litchfield: Thank you. I was actually in touch with that
guy recently offered his services to me instead of a door king system. Thanks for
the heads up
9/11/19, 5:10 PM - Yanky Litchfield:
https://nypost.com/2018/08/12/comedian-says-fellow-comic-has-harassed-him-for-months
/
9/11/19, 5:10 PM - Yanky Litchfield: Thank God I didn't do business with them
9/11/19, 5:10 PM - Yanky Litchfield: That’s just the tip of the iceberg.
9/11/19, 5:10 PM - Yanky Litchfield:
https://www.leagle.com/decision/innyco20161213338

https://www.indiaabroad.com/comedian-s-lawsuit-charges-fellow-standup-with-harassmen
t/article_9af0a024-8885-52f3-a497-78d5b1044670.html

https://therealdeal.com/2014/03/30/comedian-outs-pr-execs-affair-over-bad-real-estat
e-deal/

https://www.nydailynews.com/new-york/airbnb-orgy-victim-homeless-blacklisted-leasing
-article-1.2239905



                                        4/26                                000130
       Case 1:20-cv-01609-AJN-GWG Document 50-3 Filed 06/03/21 Page 2 of 3




http://deletionpedia.org/en/Ari_Teman
https://www.casewatch.net/civil/braverman/teman/complaint.pdf

https://lawandmore.typepad.com/law_and_more/2014/11/ari-teman-is-he-magnet-for-troub
le.html

https://thehealthcareblog.com/blog/2012/03/23/the-strange-tale-of-nextgen-and-nextge
n/
9/11/19, 5:10 PM - Yanky Litchfield: Thank you for sharing... your 100% on target
about this guy I've had my own share of experiences with him and I personally know a
hand full of people that are currently being sued by him as we speak
9/11/19, 5:10 PM - Yanky Litchfield: Part of his terms is that he's not responsible
to fix any issues with the system (such as software bugs)
9/11/19, 5:10 PM - Yanky Litchfield: Time for those people (his victims)to start
lawsuits against him start giving him some of his own medicine today u can sue for
anything Maybe just the color of his unit he has or the size of the screen just sue
make him get lawyers & come to court that’s what I would do if I was his victim
9/11/19, 5:10 PM - Yanky Litchfield: <Media omitted>
9/11/19, 5:10 PM - Yanky Litchfield: <Media omitted>
9/11/19, 5:44 PM - Abi Goldenberg: Thank you
9/16/19, 12:09 PM - Yanky Litchfield: Hi abi I can send my guys to run the wire on
East 22nd and 23rd today is there a super there for access to the basement
9/16/19, 12:22 PM - Abi Goldenberg: I'll ask Andrew
9/16/19, 12:23 PM - Abi Goldenberg: What time?
9/16/19, 12:24 PM - Abi Goldenberg: Yea just tell him to call Henry 3472647944
Tell him to tell Henry Andrew gave his number
9/16/19, 12:38 PM - Yanky Litchfield: Ok
9/16/19, 12:38 PM - Yanky Litchfield: About an hour
9/16/19, 1:57 PM - Yanky Litchfield: How many wires do you want going to the
basement from the intercom
9/17/19, 1:33 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 7:06 PM - Abi Goldenberg: <Media omitted>
12/2/19, 8:26 PM - Abi Goldenberg: <Media omitted>
12/2/19, 8:26 PM - Abi Goldenberg: <Media omitted>
12/2/19, 8:26 PM - Abi Goldenberg: <Media omitted>
12/2/19, 8:26 PM - Abi Goldenberg: <Media omitted>
12/5/19, 9:23 AM - Yanky Litchfield: Shmuli Taub +1 (929) 888-5270
12/5/19, 9:23 AM - Yanky Litchfield: <Media omitted>



                                        4/26                                000131
       Case 1:20-cv-01609-AJN-GWG Document 50-3 Filed 06/03/21 Page 3 of 3



12/5/19, 9:24 AM - Yanky Litchfield: <Media omitted>
12/5/19, 9:55 AM - Abi Goldenberg: <Media omitted>
12/5/19, 10:12 AM - Yanky Litchfield: <Media omitted>
12/5/19, 10:49 AM - Abi Goldenberg: <Media omitted>
12/5/19, 10:50 AM - Abi Goldenberg: <Media omitted>
12/5/19, 11:12 AM - Yanky Litchfield: <Media omitted>
12/11/19, 7:15 PM - Yanky Litchfield: <Media omitted>
Teman Suicide Note
12/11/19, 7:21 PM - Abi Goldenberg: I sent this out today he sent it to me! I sent
it to taub
12/11/19, 7:22 PM - Yanky Litchfield: I guess this is going around
12/11/19, 7:24 PM - Abi Goldenberg: Where did you get this from?
12/11/19, 7:25 PM - Yanky Litchfield: My distributor
12/11/19, 7:26 PM - Abi Goldenberg: So is it confirmed? Is it bd'e?
12/11/19, 7:26 PM - Yanky Litchfield: I have no idea
12/18/19, 4:32 PM - Abi Goldenberg: Do all traditional intercoms that you installed
require a phone line to work?
12/18/19, 4:45 PM - Yanky Litchfield: Wired intercom systems don’t need phone lines
to work, only intercom’s that don’t get wired to all apartments need phone or
internet
12/18/19, 7:23 PM - Abi Goldenberg: <Media omitted>
12/18/19, 7:59 PM - Yanky Litchfield: <Media omitted>
12/18/19, 8:00 PM - Abi Goldenberg: Thank you
12/19/19, 4:59 PM - Abi Goldenberg: Would you by any chance know if 1400 ocean
Avenue has a telephone line for the intercom?
12/19/19, 6:36 PM - Yanky Litchfield: <Media omitted>
3/4/20, 3:59 PM - Yanky Litchfield: <Media omitted>
3/4/20, 3:59 PM - Yanky Litchfield: <Media omitted>
9/29/20, 1:38 PM - Yanky Litchfield: <Media omitted>
10/13/20, 4:09 PM - Abi Goldenberg: <Media omitted>
10/13/20, 4:41 PM - Yanky Litchfield: Np thats ok. Thank you
10/19/20, 7:31 AM - Abi Goldenberg: I don't remember what we left off with this for
941 Fulton.
What do you think is best for now we are only replacing the gate intercom. Should we
stay with what it had or move to a smart system?
10/19/20, 7:53 AM - Yanky Litchfield: Stay with what you have.
10/19/20, 8:14 AM - Abi Goldenberg: Thanks
11/2/20, 7:01 AM - Your security code with Yanky Litchfield changed. Tap to learn
more.
12/6/20, 3:29 PM - Abi Goldenberg: Dear friends and family,
Rabbi Weiss was like a second father to all of his students. We have so much hakaras
hatov to him. We are trying to raise some money to keep his vision alive. The
Yeshiva he started is raising money to create programs that were dear to his heart
while he was alive.
I took a pledge to help them out. Whatever size donation you can make would mean a
lot to us. Thank you very much I really appreciate it.

https://www.charidy.com/rabbiweiss/goldenbergfamily
12/6/20, 6:03 PM - Abi Goldenberg: Yanky,




                                        4/26                                000132
